The only question presented by this record is the insistence by the defendant that on all the evidence it was entitled to the general affirmative charge. The rule in this state is that where there is any conflict in the testimony, questions of fact must be presented to the jury. We have examined the evidence, and are of the opinion that the facts testified to were properly submitted to the jury, under the charge of the court.
This case relating to questions of fact only, the opinion will not be published, under authority of Acts of the Legislature of 1915, p. 595, § 3.
We find no error in the record, and the judgment is affirmed.
Affirmed.